DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 16 are pending. Claims 1 and 16 were amended and claims 2-15 and 17 were cancelled in the amendment filed April 22, 2021.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1-6, 10 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Al-Hassan (US 8,551,532) is withdrawn in view of the amendment filed April 22, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hassan et al. ("Skin Preparations from Catfish (Arius bilineatus, Val.) Contain a Lipid Which Inhibits Cancer Cell Survival In Vitro," The FASEB Journal, Vol. 30, No. 1 supplement, 1 April 2016; NPL 1, IDS 3/4/2020; hereafter “Al-Hassan NPL 1”), Yang et al. ("Abstract 2246: Anti-proliferative activities of lipid fraction of extract from the skin of the catfish Arius Bilineatus, Valenciennes," AACR Annual Meeting 2017; April 1-5, 2017; Washington, DC; NPL 2, IDS 3/4/2020; hereafter “Yang et al. NPL 2”), Yang et al. ("Anti-proliferative and anti-invasiveness of the lipid fraction of the skin extract from the catfish Arius bilineatus, valenciennes in human pancreatic cancer is associated with regulation of lipid metabolism," Cancer Research 77, (13 Supplement):2246-2246, July 2017; NPL 3, IDS 3/4/2020; hereafter “Yang et al. NPL 3”) in view of Al-Hassan (US 8,551,532) and Jandera et al. (“Gradient Elution in Column Liquid Chromatography: Theory and Practice, May 1, 1985, p. 325; hereafter “Jandera”).
Al-Hassan NPL 1 teaches that the epidermal gel secretions of Arabian gulf catfish comprise anti-proliferative lipids. Specifically, Al-Hassan NPL 1 teach that chromatographic separation of the crude lipid preparation on silica get column gave a fraction eluted with chloroform that apoptosed human cancer cell lines in vitro (abstract; Fig. 2).
Yang NPL 2 teaches that the epidermal gel secretions of Arabian gulf catfish previously shown to have anti-inflammatory properties comprise anti-proliferative lipids. Specifically, Yang NPL 2 teaches that the lipid fraction inhibited proliferation of Hep3B and Panc-1 cells and has potential as an anticancer agent (abstract; poster panel 2). 
Yang NPL 3 teaches that the epidermal gel secretions of Arabian gulf catfish previously shown to have anti-inflammatory properties comprise anti-proliferative lipids. Specifically, Yang NPL 2 teaches 
Al-Hassan NPL 1, Yang NPL 2, and Yang NPL 3 collectively teach that a lipid fraction of the epidermal gel secretions of Arabian gulf catfish previously shown to have anti-inflammatory properties also has anti-proliferative properties that are useful as an anti-cancer agent. The references are silent regarding the details of preparing and purifying the lipid fraction.
US 8,551,532 teaches a method of making an anti-inflammatory composition comprising the steps of: 
collecting epidermal gel secretions of catfish, specifically Arabian gulf catfish (Arius bilineatus (Valenciennes) (col 1, lines 30-40; col 2, lines 65-66);
freeze drying the collected epidermal gel secretions to obtain freeze-dried epidermal gel secretions (col 1, lines 44-55; col 3, lines 24-35); and
extracting a total lipid fraction from the freeze-dried epidermal gel secretions (col 1, lines 44-55; col 3, lines 24-35), the total lipid fraction including neutral lipids, glycolipids, and phospholipids (col 2, lines 33-35; col 4, lines 6-16), satisfying all of the active method steps of claim 1.
US 8,551,532 teaches a method of making an anti-inflammatory composition comprising the steps of: 
collecting epidermal gel secretions of catfish, specifically Arabian gulf catfish (Arius bilineatus (Valenciennes) (col 1, lines 30-40; col 2, lines 65-66);
freeze drying the collected epidermal gel secretions to obtain freeze-dried epidermal gel secretions (col 1, lines 44-55; col 3, lines 24-35); and
extracting a total lipid fraction from the freeze-dried epidermal gel secretions (col 1, lines 44-55; col 3, lines 24-35), the total lipid fraction including neutral lipids, glycolipids, and phospholipids (col 2, 
filtering the total lipid fraction and evaporating the solvent mixture of the filtered total lipid fraction to provide a final total lipid fraction (col 2, lines 6-9; col 3, lines 52-54);
using chromatographic separation of three 2lipid classes from the final total lipid fraction, the three lipid classes being neutral lipids, 3glycolipids, and phospholipids (col 4, lines 6-17);
providing a slurry of silica gel in petroleum ether in a chromatography column to provide a stationary phase for separating lipids (col 4, lines 6-27); 
loading the final total lipid fraction onto the stationary phase; and separating three lipid classes from the final total lipid fraction consecutively using a different solvent system for each lipid class (col 4, lines 6-27);
eluting the three lipid classes separately from the total lipid fraction using a different solvent system for each lipid class, namely neutral lipids are eluted with 1:1 petroleum ether: chloroform (col 4, lines 9-11), glycolipids are eluted with acetone (col 4, line 12), and phospholipids are eluted with methanol (col 4, lines 13-14).
US 8,551,532 does not teach that the polar solvent is increased while eluting the fractions.
Jandera teach that the gradient elution technique is useful in liquid chromatography of lipids, where the compounds usually differ very significantly in their retention under isocratic conditions (p. 325, paragraph 1).
It would have been obvious to modify the method of US 8,551,532 to include steps of increasing the polar solvent in the solvent systems utilized to elute the neutral lipids, glycolipids and phospholipids. Applying a gradient to the solvent system taught by US 8,551,532 would begin with petroleum and progress to 100% chloroform, passing through 75:25 and 50:50 (steps a) i)-iv)), then proceed to 100% acetone, passing through 90:10, 75:25 and 50:50 (steps b) i)-iv)), and then proceed to 100% methanol, 
It would have been obvious to use a gradient technique according to Jandera and to optimize the sequence and ratio of solvents in order to elute the active lipid component, and in doing so satisfy the limitations of claim 1.  One of ordinary skill would have been motivated to do so given that Al-Hassan NPL 1, Yang NPL 2, and Yang NPL 3 collectively teach that a lipid fraction of the epidermal gel secretions of Arabian gulf catfish has anti-proliferative properties that are useful as an anti-cancer agent but that the identity of the active agent is unknown. Optimization of the purification method will facilitate isolation and characterization of the active lipid. There would have been a reasonable expectation of success given that Jandera teaches that the gradient elution method is useful in liquid chromatography of lipids, where the compounds usually differ very significantly in their retention under isocratic conditions (p. 325, paragraph 1).
It would have been obvious to use the method of preparing an anti-inflammatory lipid fraction of the epidermal gel secretions of Arabian gulf catfish taught by US 8,551,532 as a method of making the anti-cancer lipid fraction taught by Al-Hassan NPL 1, Yang NPL 2 and Yang NPL 3. One of ordinary skill in the art would have been motivated to do so given that Yang NPL 2 and Yang NPL 3 acknowledge that the anti-cancer lipid fraction was previously characterized as anti-inflammatory (abstract), suggesting that the compositions are the same and can be made from the same method. There would have been a reasonable expectation of success given that Al-Hassan NPL 1 teaches that the anti-proliferative lipid fraction was purified by silica chromatography and eluted with chloroform (abstract), steps included in the method taught by US 8,551,532 (col 4, lines 6-27). The resulting method satisfies all of the limitations of claim 1.
.

Response to Arguments
Applicant's arguments filed April 22, 2021, have been fully considered but they are not persuasive. 
First, applicant argues that the ‘532 Patent separating the three lipid classes comprises eluting a neutral lipid fraction by dispensing a first solvent system into the chromatography column, the first solvent9 Application Serial No.: 16/809,385 Attorney Docket No 33300.19 system comprising a non-polar solvent, petroleum ether (col 4, lines 9-11, 23). Applicant argues that petroleum ether alone does not elute the neutral lipids nor is it reflective of the claimed step. This argument is not persuasive. The reference states at col 4, lines 9-11: “Neutral lipids are eluted in approximately 1 L of a petroleum ether and chloroform mixture having a ratio of approximately 1:1 by volume. The glycolipids are eluted in approximately 1 L of acetone. The phospholipids are eluted in approximately 1 L of methanol...” Therefore, the reference teaches a mixture of petroleum ether and chloroform at a 1:1 ratio, not elution in petroleum ether alone.
Second, applicant argues that column 4, line 23 of the reference deals with a separate issue, namely the separation of steroids as components of the neutral lipid phase. Applicant argues that the fractionation of the three classes of lipids requires a different separation procedure. Applicant argues that the Examiner's miscomprehension of this reference was based on mixing between separation of the neutral lipids and fractionation of the neutral lipids for the purpose of separation of the steroids. This argument is also not persuasive. The fact that the reference teaches separating steroids does not mean 
Third, applicant argues that the ‘532 Patent is directed to treating inflammation topically (external application) and to the preparation of a cream containing the anti- inflammatory lipids, Applicant argues that: “Because of the intent for human consumption, each fraction was carefully and meticulously prepared to provide the exact lipid fraction for treatment of a particular type of cancer. Contrary to what was described in the '532 Patent where the glycolipid fraction was thrown away, in the instant application it was used to treat cancer.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., each fraction was carefully and meticulously prepared to provide the exact lipid fraction for treatment of a particular type of cancer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are directed to a method of preparing a composition for treating cancer generally, a use that is suggested by Al-Hassan NPL 1, Yang NPL 2, and Yang NPL 3. These references teach that the lipid fraction of the epidermal gel secretions of Arabian gulf catfish has anti-proliferative properties that are useful as an anti-cancer agent 
Fourth, applicant argues that anti-inflammatory activity is different from anti-cancer activity and that anti-proliferative activity can be anticipated from the anti-inflammatory activity from the '532 Patent. This argument is not persuasive because the rejection relies on three additional references to teach anti-proliferative activity. NPL 1, Yang NPL 2, and Yang NPL 3. These references teach that the lipid fraction of the epidermal gel secretions of Arabian gulf catfish has anti-proliferative properties that are useful as an anti-cancer agent against hepatocellular carcinoma and pancreatic cancer (abstracts Yang NPL 2 and Yang NPL 3) and leukemia and prostate cancer (Al-Hassan NPL 1).
For these reasons, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654